 182DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal227, InternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica(UAW) (ChryslerCorporation)and MichaelJ.Modeiski.Case 7-CB-1987iApril 28, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWN ANDJENKINSOn January 6, 1970, Trial Examiner Stanley N. Ohlb-aum issued his Decision in the above-entitled proceeding,finding `that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, as amend-ed, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of 'Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings,'conclusions, and recommendations of the Trial Examin-er.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,theNationalLaborRelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner,and orders that theRespondent,Local 227,InternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkersofAmerica(UAW), Detroit,Michigan, itsofficers, agents, and representatives,shall take the actionset forth in the Trial Examiner'sRecommended Order.MEMBER BROWN,dissenting:Iwould dismiss this case for I am not satisfied thatthe record preponderantly establishes the violationsalleged.'These findingsand conclusionsare based, in part, upon credibilitydeterminationsof the Trial Examiner to which the Respondent hasexceptedThe Trial Examiner's credibilityfindings arenot contraryto the clear preponderance of all relevant evidence Accordingly, wefind no basis for disturbing those findingsStandard Dry Wall Products,Inc, 91 NLRB 544, enfd 188 F 2d 362 (C A 3)TRIAL EXAMINER'S DECISION1.PRELIMINARY STATEMENTSTANLEY N. OHLBAUM, Trial Examiner: This proceed-ing under the National Labor Relations Act as amended,29 U.S.C. Sec. 151,et seq.(Act), brought on by com-plaint issued through the National Labor RelationsBoard's Regional Director for Region 7 (Detroit, Michi-gan): on July 30, 1969, based upon a charge filed onJune 13, as amended June 25, 1969,' by Michael J.Modelski, was heard; before me in Detroit, Michigan,on October 13 and 14. All parties participated throughoutand were afforded full opportunity to present evidenceand contentions, propose findings and conclusions, andfile briefs. Subsequent to the trial, extensions of timefor that purpose having been allowed on applicationof counsel, a brief was received from Respondent. That,together with the record made at the trial, has beencarefully considered.Upon the entire record' and brief, as well as myobservations of the testimonial demeanor of the witness-es, I make the following:FINDINGSAND CONCLUSIONSII.PARTIES; JURISDICTIONAt all materialtimes,Respondent has been and isa labor organization within the meaning of Section 2(5)of the Act. At all of those times, Chrysler Corporation(Chrysler) has been and is a Delaware corporation withitsprincipal executive offices in the city of HighlandFalls,Michigan. Chrysler maintains plants, offices, andfacilities inMichigan and other States, where'itengagesin manufacture, sale, and distribution of motor vehiclesand related parts and accessories. The Chrysler plantat 12640 Burt Road, Detroit, Michigan (Burt Road plant),is the only facility involved in this proceeding. Duringthe representative year ending December 31, in thecourse and conduct of its said operations, Chryslermanufactured, sold, and distributed from its Michiganfacilities, products valued in excess of $1,000,000, ship-ping such products directly in interstate commerce toplaces outside of Michigan; and, during the same period,Chrysler also purchased and caused to be transported,directly in interstate commerce from places outside ofMichigan to its facilities in Michigan, motor vehicleparts and other goods and merchandise valued in excessof $1,000,000. Michael J. Modelski is an individual whoinMay through June was an employee of Chryslerat its Burt Road plant, and a member in good standingof Respondent's Union. I find that at all material timesChrysler has been and is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.Hereinafter all unspecified years are 1969iTrial transcript in respect to obvious and typographical errors havebeen noted and corrected182 NLRB No. 30 LOCAL 227, AUTOMOBILEWORKERS183I find that assertion of jurisdiction in this proceedingis proper.III.ALLEGED UNFAIR LABOR PRACTICESA. IssueThe issuepresentediswhether Respondent Unionhas violated: (1) Section 8(b)(1)(A) of the Act by restrain-ing and coercing Chrysler employees in exercise ofrights guaranteed by-Section 7 of the Act through (a)threateningModelski with discharge because he hadexpressed dissatisfactions about the Union and itsmodusoperandi,(b) demanding and causing the discharge ofModelski from his employment with- Chrysler; and (c)stating to employees that Modelski had been dischargedbecause of his complaints about the Union; and (2)Section 8(b)(2), by causing Chrysler to discharge Model-ski because of his complaints about the Union, therebyattempting to cause and causing Chrysler to discriminateagainst employees in violation of Section 8(a)(3) of theAct.B.Facts as Foun`d'Michael J. Modelski, the Charging Party, is a Universi-ty of Michigan student who obtained a 1969 summerjob at the Chrysler Burt Road plant in Detroit, as1of 20 stockpickers-packers-nailers. The job, hourlyrated and weekly paid, was not to exceed 90 days.He started on May 19 expecting to be laid off duringthe last week of July or the first week of August,to resume school later in August.Before, starting work, Modelski signed a prehire,form(Enrollment Form for Hourly Employees) in which heauthorized a payroll deduction or. `check-off ",for bothunion. initiation fee, and, dues to Respondent Union.3'Instructions on the reverse side of the form covered various subjectson the front of the form, including employee authorizations for taxwithholdings,payroll savings,charitable pledge, group life insurance,and health care coverage Subject number"8" was the"check-off"authorization It read8 Authorization for Check-off of DuesUNION MEMBERSHIPCONDITION OF CONTINUEDEMPLOYMENTThe Agreement between Chrysler Corporation and the Internation-alUnion, UAWand Local Unions requires all employees to becomemembers of the Union to the extent of tendering an initiationfee and membership dues, as set forth in the AgreementEmployees who are presently members of the Union must remainmembers for the duration of the Agreement Employees coveredby the Agreement who are not members of the Union must becomemembers within 10 days following the 30th day after the effectivedate of the Agreement.Employees hired,rehired, reinstated or transferred into a bargain-ing unit after the effective date of the Agreement must becomemembers within 10 days after the 30th day following the beginningof employment All employees are required to remain membersof the Union for the duration of the AgreementEmployees may have their dues deducted from their earningsby signing this'Authorization for Check-Off of Dues'form, orthey may pay dues directly to the Union.Employeeson Check-Off may have the Check-Off cancelled as provided thereon andpay dues directly to the Union,however,they must remain membersof the Union for the duration of the AgreementThis "check-off" provision and quoted form were pursuant to thesubsisting collective agreementbetween Chryslerand RespondentModelski testified that although, prior to taking thejob at Chrysler, he was "aware" he would have tojoin the Union and pay dues, there was no discussionof these subjects during the prehire interview, but thathe was "aware" that the $20 union initiation fee wastyped in at the appropriate place on the form whenhe signed it. However, he now claims that he did notread the authorization before he signed it, even thoughitstates, in part, "I hereby certify that I have readand understnad . . ." it; and he now claims that whenhe signed the prehire form authorizing the "check-off"for the union initiation fee and dues he was not "aware"that there would be such a "check-off," although hewas and is unopposed to payment of such union feeand dues by checkoff. There is no evidence that Chryslerin any way coerced,' required, or even indicated thatModelski should sign the "check off" authorization formwhich he now denies he read,4 but which I find heeither read or was at least "aware" of the contentofModelski's first paycheck, for the pay period endingMay 25 (Sunday), distributed the following Friday (May30), indicated a deduction of $6.76 for union dues.He concedes he "had no objection to the dues deduc-tion." On his next paycheck, for the pay period endingJune 1 (Sunday), distributed the following Friday (June6),Modelski noticed a deduction of $20 for unioninitia-tion fee as well as $6.76 for dues.. According to Model-ski's testimony, over the ensuing weekend he clippedfroman issueof a weekly publication, received at hishome during the preceding few days,5 anitem thereinto the effect that employers may not lawfully requireemployees, at the time of hiring, to execute "check-off" authorizations for union fees, but that 30 daysof employment must first expire before such a require-ment may be imposed and such fees deducted frompay 6.7On the ensuing Monday, June 9, Modelski approachedUnion Steward Clover in the plant in the presenceIndeed, the instructions accompanying that authorization (quotedsupra,fn ' 3) expressly point out that new employees have"10 daysafter the 30th day following the beginning of employment"to becomemembers of the Union, in accordance with the subsisting collectiveagreementThere is, of course, no prohibition or bar,statutory orotherwise,to an employee's joining the Union earlier than that, suchas at the inception of his employment.II.e.,U S News and World Report, issue of June 9 It is a matterof common knowledge that this among other such magazines is publiclydistributed prior to,and in some cases about a week prior to, thepublication date appearing thereonModelski's testimony establishesthis is such a publication and that it was so distributedModelskiwas unable to recall the precise date when he first read the itemin questionThe magazine item reads -"YOU [i.e , employer]CANNOT requirenew employees,at thetime of hiring, toapply forunionmembershipand to sign checkoffauthorization for union fees. The National Labor Relations Boardfinds that an employer violated the Taft-Hartley Act by such arequirement and by deducting the union fees during the first 30days of employment.The employer is ordered to reimburse employ-ees for the amount deducted "It is reiterated that there is no evidence that the Employer here(Chrysler)at any time,inany way,requiredModelski to executethe "check-off" authorization form which he signed at his preemploymentinterview 184DECISIONS OF NATIONALLABOR RELATIONS BOARDof his fellow-employee Janice-with whom Modelskihad discussed the subject of union-fee deductions frompay-and, showing the magazine clipping to Clover,toldClover that the $20-union-initiation-fee deductionfrom Modelski's pay was improper.8 Clover indicatedthat it was inapplicable to Modelski, but Modelski persist-ed that the $20-initiation-fee deduction was impropersince he, had only been there for 2 weeks. Clover thenaccused Modelski of freeloading. When Modelski stateditwas "illegal,", the discussion heated up into anexchange of display of political party credentials, andthere ensued a colorful political discussion, during whichModelski voiced opposition to the Union and Cloverreferred him to the National Labor Relations Board.9That same afternoon (Monday, June 9), in the plantcafeteria, there occurred a similar type of exchangeamong Modelski on the one side, and, on the otherside, then Chief Union Steward Clover, longtime LocalUnion President Herron, and Union Committeeman Zid-zik.10When Modelski continued to assert that the'deduc-tions from his pay were unlawful,' he was brandedas a "trouble" maker.-Herron told him:....so you're the fellow who wants to causetrouble around here, hey? . . ' Listen, you don'thave to be working here. You can be out on thestreet pumping gas for a buck 50. . . . I've hada lot of guys come in here, young fellows, tryingto give me trouble. I've been here a long timeand I've helped build up this structure and I'mnot going tohave anybody come inhere and tryingto do anything to it."I"Modelski was supported by General Counsel witness Janice inhis testimony that this conversation occurred on Monday, June 9,following an earlier discussion by Modelski with him on the subjectof the "check-off " Union Chief, Steward Clover (now no longer aChrysler, but a union, employee) insisted, however, that the conversationoccurred during the preceding week, on June 5 or 6, and, duringcross-examiiation, that it was on Thursday, June 5 In view of Janice'scorroboration of Modelski,the seemingunlikelihood that Modelski wouldbe making an issue over the initiation fee deduction before he eversaw it on his paycheck (which, if Clover's version is to be credited,Modelski had not as yet received), and the likelihood that it wasindeed-as1 testified by Modelski-the magazine item, clipped by himon the weekend after receiving his paycheck on Friday showing the$20 deduction, which triggered his protest to Clover, I credit Modelski'sversion that the described conversation with Clover occurred on Monday,June 9, although the precise date does not appear to be of transcendingimportance',Based upon the testimony of Modelski as substantially corroboratedby Janice, in preference to the partially contrary testimony of ShopSteward Clover, who now works for the Union. During cross-examina-tion,Clover defined his understanding of a "closed shop" to be "astate where they don't have unions10Again, according to Clover, as well as Herron and Zidzik, thisoccurred on Friday, June 6 I do not regard the difference of dateto be of overriding significance11A variant version of this conversation is provided by Local UnionPresident Herron (a Chrysler employee since 1946, and now an "Inspec-tor" at the Burt Road plant; and since 1963 the local union president)According to Herron, when Modelski questioned him why the unionfees-dues as well as initiation fee-had-been deducted from his pay,Herron,merely asked Modelski whether he had "voluntarily" signedthe "check-off" authorization, which Modelski agreed he had, andthen,when he told Modelski that if he had not done so he wouldhave had,40 days to join, Modelski said he,thought this was "wrong"and that he would "pursue this matter further and go to the NationalLabor Relations Board " Herron, insisting that he was the only oneLater in the afternoon, Union committeeman Zidzikapproached Modelski on the job and resumed the earlierconversation.When Mbdelski again showed him themagazine clipping, Zidzik told him that since it wasa "closed shop" he could not be hired unless he wasa union member; but that, although he was automaticallya union member on hiring, he could not berepresentedby the Union until the expiration of 30 days.12On the following day (Tuesday, June 10), CloverpointedModelski out to another or other employeesas a person who "doesn't want to pay his dues tothe union."13On the next day (Wednesday, June 11), in midweek,Modelski was summarily discharged by being handeda typewritten dismissal noticestatingas the reason:"not suitable for this type' of work." It was signedfor a buck 50. . : I've had a lot of guys come inhere,When Modelski pointed out that his productivitywas substantially in excess of that required, Wartella'sresponse was that he (Wartella) did not know whyhe was being fired and referred him to Plant Superintend-entNovak (who had approved the dismissal notice).When Modelski saw Novak, Novak referred him backtoWartella.Wartella then indicated to Modelski (whohad been joined by Shop Steward Clover) that althoughhe ;had no complaints about, Modelski's work, he hadreceived the dismissal order "from upstairs." Modelskileft,with Clover assuring him the Union would gethim his job back.On the following morning (Thursday, June 12), Model-ski visited Chrysler Personnel Representative Carter inthe plant and, recounting to him the foregoing events,asked him why he had been, discharged, since nobodyseemed to know, "unless it was for some reason theunion was angered." According to Modelski,`, 'Carteradmitted giving the actual order to, fire Modelski onof the three union officials who spoke to Modelski,on this occasion,flatly denied calling Modelski a"trouble-maker"or anything similarTestifying with regard to the same episode,Union Committeeman Zidzik(also a Chrysler"Inspector")in part supported Herron's version, butappeared to back off committing himself to details by insisting thatalthough he was there he was "not -a part of this conversation atall,"as did former Shop StewardClover (now a union employee),who was also there, but who testified that he either did not hearor could not remember what Modelski said and that he paid littleifany attention to the conversationThis impresses me as hardlylikely in view of Zidzik's direct interest and Clover's active involvementwithModelski earlier that dayDuring cross-examination,Clover alsodenied discussing the Modelski matter with either Zidzik or Herronatany time prior to Modelski'sdischarge.This also impresses meas highly unlikely I further have extreme difficulty in accepting Zidzik'sinsistence that it was only once,a few days after Modelski's discharge,that he spoke to-Local UnionPresident Herron about Modelski Onbalance, including testimonial demeanor app?aisals,I regard Modelski'sversion as preferable and therefore accept it11On comparative demeanor,to the extent of any inconsistencyIcredit the testimony of Modelski to this effect in preference tothat of Zidzik,who testified that on Tuesday,June 5, after Cloverhad told him that Modelski had a "problem"regarding the checkoffof dues and initiation fees, he (Zidzik)approached Modelski and informedhim in response to his(Modelski's)question that the deductions shouldbe made if Modelski had signed an authorization, and that when Modelskishowed him the clipping, Zidzik indicated it might be so "in differentareas" but not"herein our own plant."10Modelski's testimony to this effect.isundeniedby Clover, whotestified with regard to othermatters LOCAL 227,AUTOMOBILE WORKERS ^instructions of Carter's superior (Chrysler Labor Rela-tions Supervisor Sheehan), and indicated that the Unionhad instigated it. However, still according to Modelski,Carter also stated that Union Shop Steward Cloverhad called to get Modelski his job back and that Carterwould let Modelski know later that morning. Furtheraccording to Modelski, at this point Union Committee-man Zidzik came on the scene and asked Modelskiwhether he wanted to continue working there; whenModelski said he did, Zidzik remarked, "This is whyyou need the union." Thereupon (still according toModelski), Modelski charged that there were "crookedinfluences" at work since there was no apparent reasonfor his having been fired;14 at this, Zidzik accused Model-ski of being an "infiltrat[or]" and "like SDS" causing"unrest," at which Modelski left. Modelski attemptedunsuccessfully to reach Carter later in the day, andwas finally told by Carter's assistant to look for anotherjob.When Modelski picked up his paycheck on Friday(June 13), and indicated to Foreman Wartella that theUnion was behind his discharge, Wartella remarked,"You know you can'''t really buck the union." On theway out, Modelski asked Shop Steward Clover if theunion public review board was available to him, butClover informed him it was inappropriate; 15 and Modelskihas been unsuccessful in attempting to reach the Union'sRegionalDirector, although he apparently did speakto its Assistant Regional Director.At no time during his brief employment with Chryslerhad Modelski received any'criticism from his Employer:on the contrary, it had been indicated to him that hisproduction exceeded that expected or required.Called as General Counsel's witness, Chrysler LaborRelations Supervisor Sheehan testified that on June 10,at a regularly scheduled meeting in his office with LocalUnion President Herron and Shop Committee ChairmanNation (and also Chief Steward Grecu, who did nottestify),Herron told Sheehan that Modelski was "doinga lot of talking" and "creating a ruckus" about uniondues and the Government " Sheehan thereupon instruct-ed his assistant, Burt Road plant Personnel Representa-tiveCarter, to "check out" Modelski. According toSheehan, Carter later confirmed that Modelski "haddone a lot of talking .during working hours14According to Zidzik, what Modelski said was that it was notthe Company but "some crooked Union officials" who had lost himhis job, and, when Zidzik took exception, Modelski "retract[ed]" theremark.11According to Clover, he told Modelski the location of the unionreview board as well as the union regional office, and Modelski saidhe was going to the NLRBi"Herron's version (supported by Union Shop Committee ChairmanNation) of this conversation is that he merely indicated that Modelskiwas questioning his obligation to pay the union initiation fee, andthatHerron asked Sheehan whether Modelski had signed a "check-off," stating that if he had not the Company was in error to havemade the "check-off'' and Modelski had aright to complain AccordingtoHerron, Sheehan then went out and returned stating Modelski hadsigned the "check-off" authorization Herron and Nation flatly disputedSheehan's account as described above Upon the basis of comparativetestimonial demeanor observations crediting Sheehan, I accept Sheehan'sversion185about the union dues-about the government . . .when he should have been doing his assigned work,"and that Carters had terminated Modelski-an actioninwhich Sheehan concurred (although he was empow-ered to overrule Carter). Sheehan conceded at the hearingthat his Company has no rule against talking "as such,"but that employees are, not supposed to allow talk tointerfere with work. It is admitted by Sheehan, as wellas by Carter and Foreman Wartella (both of whomalso testified), that there was no deficiency'in or dissatis-factionwithModelski's work productivity. AlthoughModelski, as a "probationary employee" of less than90 days' standing, was subject to discharge at theEmployer's will, Sheehan conceded that he "would nothave been discharged except for these complaints..by the union officials" about "a lot of talking."And Sheehan was unable to recall a single other instanceduring the past 10-year period of his incumbency aslabor relations supervisor over the Employer's 750employees (currently) in the division including the BurtRoad plant, in which the Union had complained tothe Company about an employee's "talking." UnionShop Committee Chairman Nation was unable at thehearing to suggest any reason why, following thedescribed union meeting with Sheehan on June 10, Shee-han instructed Carter to investigate Modelski. At a meet-ing a few days after Modelski was discharged, betweenHerron and Nation and Sheehan on June 13, Sheehan(according to Herron and Nation) stated he was notgoing to put Modelski back to work and "didn't givea reason," stating only that Modelski was just "notsuitable for this type of work," and the matter wasnot pursued further because Sheehan "had to go someplace," but Herron concedes he never brought the matterup again. 17The testimony of Chrysler Foreman Wartella (alsocalled by General Counsel), who impressed me as ahighly credible witness, indicates thatWartella,whowas Modelski's only immediate supervisor, had no signi-ficant cause for complaint about Modelski's performanceas an employee."' Wartella swore that Modelski metChrysler's production standards and that he had neverhad any occasion to make an adverse recommendationHerron also conceded that the Union at no time processed anygrievancewith the CompanyconcerningModelski's discharge, eventhough theUnion "did not accept [the Employer's]reason" for histermination and even though it regarded Modelski as a Union memberNo finding is here made or implication intended that the Union wasor was not under technical legal obligation to do so under the circum-stances,either under oraliundethe subsisting collective agreement,section 58(b) of which seems to require the Union to "represent proba-tionary [i e , less than 90-day] employees who have been'discharged[even though employed for less than 31 days]'incase thedischarge is for discrimination for Union activities" (G C Exh13,p 57)" To be sure,Wartella had had occasion to tell Modelski-as wellas other employees-to "break up"conversations There is no indicationwho started these conversations,how long they lasted, what they wereabout,that they in any way interfered with production or plant operationsor routines,or that they were ever in any way regarded or treatedas significantly objectionable or as 'justifying even the mildest censureor reproofWartella conceded that he had not reported this to anysuperior,and that he had not even himself so much as contemplatedany adverseaction byreason thereof 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning Modelski.Wartella testified thatModelskiwas the one and only case of an employee servingunder Wartella who was discharged without a recommen-dation to that effect from Wartella; and that-thusuniquely in the case of Modelski-Wartella's superior,General Foreman Dudzinski, instructed Wartella to usethe expression "not suitable" on Modelski's dischargeform, oecause Dudzinski in turn had received instruc-tions from the personnel office to place that on Model-ski's discharge form.Chrysler's Burt Road plant personnel representative,Carter (Chrysler's labor relations supervisor, Sheehan's,subordinate), likewise called by General Counsel, tes-tified that at the direction of Sheehan on June 10 to"check out" Modelski who had been reported (accordingtoCarter, Sheehan did not disclose by whom) to be"causing a little disturbance," Carter talked to fouror five of Modelski's fellow employees,'s as well astoModelski's Foreman Wartella, who expressed nodissatisfaction with Modelski's performance.20 Accord-ing to Carter, the "employees" (he wigs allegedly unableto identify specifically who) told him that Modelskihad engaged in discussions in which he expressed hisdislike of having the Company deduct union dues, andalso touching on national politics. In all, according toCarter, his investigation' consisting of these conversationswith the foregoing six individuals, totalled about one-half hour. He did not speak to, nor was he able toaccount for, his not having spoken to, Modelski; heconcedes he saw nothing adverse in Modelski's personnelfile.. Thereupon. Carter-according to his testimony-discharged Modelski. Carter took no notes and renderedno report on Modelski. Carter conceded that but forSheehan's direction to him to "check out" Modelski's"talking,", he (Carter) would _ not have looked into ortaken any action on it.-Finally, according to Carter,at no time prior to Model'ski"s'discharge did he discussModelski with an union representative, although he wasaware of the Wartella abrasive situation between theUnion and Modelski.21 And, like Forman Wartella, Carteralsowas unable to recall a single other instance ofan employee whose work productivity was satisfactory11Carter was able to identify only two of these, and those onlyas"Luke" and "Reynolds," Neither testified It is conceded that"Reynolds" has acted as alternate union committeeman of RespondentUnion10According to Carter, he also'spoke to General Foreman Dudzinski(Foreman Wartella's superior), but the nature of his conversation withDudzinski is undisclosedThere is no reason to believe Dudzinskiwas in possession of any facts adverse to Modelski, since Wartellahad reported none and there is an absence of evidence that anybodyelse had or that any had otherwise come to the attention of Dudzinski,who did not testify.21Although Carter testified that Shop Steward Clover (as well, possi-bly, in effect, as Zidzik) asked him to consider reinstating Modelski,it is to be noted that in any event-whether or not genuinely intentioned-this would have been after'Modelski had already suffered the dischargewhich is here complained of as unlawfully brought about; and that,as shown above, Local Union President Herron according to his owntestimony did not pursue the matter with Sheehan, nor in fact wasModelski at any time reinstated or offered reinstatement Carter sworein a pretrial affidavit to the Board's agent that on June 12 he "discussedthe possibility of reinstating Modelski with Sheehan[and] recom-mended that Modelski be reinstated "but whose employment was terminated for allegedlyexcess talking.On June 12 (Thursday), the day after Modelski wasfired, Union Committeeman Zidzik (Shop Steward Clo-ver's superior in the Local Union hierarchy) told employ-ee Janice (another temporarysummerstudent employee,who impressed me as an essentially truthful witness),"Your friend's had it. He's all through here," addingthat he (Zidzik) had told Janice that he (Zidzik) resentedModelski's having called him, as well as the Union,"crooked."In' similarvein, Janice also testified thaton the next day (Friday, June 13) Zidzik further com-mented to him, in the cafeteria during lunch, that "Wehad to let your friend [11,fodelski] go" or "We hadto have the company let your friend [Modelski] go.He was a troublemaker" who "couldn't work with any-bodyelse."22Finally, Janice also credibly testified thatabout a week or two after Modelski's discharge, ShopSteward Clover passed the remarks23 to him that Model-ski had been "rattling up the people against the union"and that it was "Too bad about your friend. That'swhat hegetsfor causing trouble."C. Rationale and'Ultimate FindingsModelski, an undergraduate'college student displayingsophistication in wordly affairs, sought and obtainedtemporary summer employment at the Chrysler BurtRoad, Detroit, factory, after knowingly and voluntarilysigninga union initiation fee and dues "check-off"authorization lawfully called for under a subsisting col-lective agreement (the validity of which is not challenged)between Chrysler and Respondent Union. If Modelskihad not thus, executed- that' "check-off" alothorir.ation,he would, under the lawful provisions of the subsistingcollectiveagreemen"t;_have had 40 days from the incep-tion of his employment to join the Union. Obviously,however,Modelski was under no obligation to waitthose or any part of those 40 days; by knowingly andvoluntarily executing the "check-off" authorization, heelected not to wait.The foregoing is,, however, in a sense beside thepoint insofar as the issue here is concerned. For reasonsperhaps best known to Modelski, seemingly connectedwith his understanding or misunderstanding or imperfectunderstanding of a magazine item, he became disaffectedwith or unhappy over Chrysler's lawful and properdeduction of union fees from his pay pursuant to the"check-off" authorization which he had signed. Modelskitranslated his reaction into words of protest to theUnion's officials, who were stung by and resentful athis expressed dissatisfaction over the operation of the"check-off" system, and who, in consequence thereof,I find, threatened and reported him to Chrysler's rankinglabor relations official (Sheehan) with the intent, purpose,and effect of bringing about Modelski's discharge on22Ashas already been indicated,Iwas favorably impressed byJanice and would have difficulty in accepting the foregoing as sheerfabrication,as implied by Zidzik's denials that any of it ever tookplace22Credited by me although disputed byClover,now a union employee LOCAL 227, AUTOMOBILEWORKERSJune 11, as alleged in the complaint. The testimonyof Chrysler officials clearly establishes that the Companyat no time entertained dissatisfaction with Modelski'swork, and that had it not been for the Union's complaintabout his Union-and-check-off-related "talking" and"creating a ruckus" on those subjects, he would nothave been discharged. I find that it was the Union'scomplaining reports to the Employer about Modelski's"doing a lot of talking"' and "creating a ruckus" aboutthe union-fees "check-off" practices, and those reportsalone, which caused Modelski's discharge. An employee,whether or not a member of a union, has the rightto voice dissatisfication about unionism in general orabout a particularunionand' the conduct' of its affairs,without suffering reprisal in the shape of being oustedf'rom' his job because he opened his mouth. If, as wasnot the case here, he engages in conduct intolerablyhostile to union interests and good order or inconsistentwith rational maintenance of union discipline, there areremedies lawfully available to the aggrieved union. Inthe circumstances presented, it cannot be said that theUnion was merely "prescrib[ing] its own rule's withrespect to the acquisition or retention of membership"so as to fall within the protection of theprovisotoSection 8(b)(1)(A) of the Act.As already indicated, the fact that Modelski mayhave been or was in error regardingflthe nature of thelegal obligation flowing from his having freely executedthe "check-off" authorization, is quite beside the point.Even if, or though, he was in total error on that subject,his right to express his disagreement or disaffectionover the operation of the "check-off" system, in generalor in particular, and the Union's actual or supposedrole therin, is guaranted by Section 7 of the Act; accord-ingly, the exercise of that right is invulnerable to reprisal.Modelski had discussed this matter and his views con-cerning it with his fellow employee Janice, in concertwith whom he proceeded to visit Union Shop StewardClover to question and protest the same. This was,and his ensuing actions in the matter remained, protected,concerted activity which he had the right to pursueunder the Act, free from interference, restraint, or coer-cion on the part of the Union so as to cause his Employerto discharge him.At the hearing, Respondent conceded that it doesnot contend that just because Modelski signed the"check-off" authorization, evenassumingModelski isbound by it, that Modelski had "no right to discussthese matters in the way he testified he did or to complainabout it or to be dissatisfied about it." Upon the recordpresented '21 I find that Modelski was indeed dischargedbecause, and only because, he discussed, was dissatisfiedwith, and spoke up and complained about, the "check-off" authorization system and its operation; and thathis discharge for that reason, as alleged in the complaint,was directly brought about and caused by Respondent.'-'24General Counsel's motion, made and granted at the conclusionof the entire case, to conform pleadings to proof, was unopposedxaRespondent urges that General Counsel has failed to establisha case, in the absence of proof that Respondent made a direct demandupon the Employer to "discharge" Modelski, and that at most what187The Union's reporting of Modelski to Sheehan, underthe circumstances shown, was cleat ly for the purposeof inducing and causing Modelski's Employer to takeeffective inhibitory action againstModelski, and notfor commendation, approbation, or encouragement pur-poses. If perchance the Employer took stronger discipli-nary measures than the Union anticipated, neverthelesstheUnion, having set the disciplinary instrumentalityinto force, should be chargeable with the consequences,which cannot be regarded as not reasonably foreseeable.In this situation, it is the wrongdoer-the Union,-and not the wronged-the employee,-who should shoul-der the consequences.Upon the foregoing findings and the entire record,I state the following:CONCLUSIONS OF LAW1.Local 227, International Union, United Automo-bile,Aerospace and Agricultural ImplementWorkersofAmerica (UAW), Respondent herein, at all timesmaterial herein has been and is a labor organizationwithin the meaning of Section 2(5) of the Act.2.Chrysler Corporation at all times material hereinhas been and is an employer engaged in commercewithin the meaning of, Section 2(2), (6), and (7) ofthe Act.3.Assertion of jurisdication in this proceeding is prop-er.4.By threatening Michael J. Modelski with dischargeand by attempting to cause and causing Chrysler Corpo-ration'to discriminate against employees and prospectiveemployees in regard to hire or tenure of employment,or other terms or conditions of employment, throughcausing said Employer to discharge ,Michael J. Modelskifrom its employ on June 11, 1969, and thereafter toexclude him from its employ, Respondent has interferedwith, restrained, and coerced, and is interfering with,restraining, and coercing, employees in the exerciseof rights guaranteed by section 7 of the Act, and, hasthereby engaged in and is engaging in unfair. labor prac-ticeswithin the meaning of the "check-off" Section8(b)(1)(A) of the Act.5.By stating to' an employee that another employee(viz,Michael J. Modelski) had been discharged fromhis employment with Chrysler Corporation because hehad expressed dissatisfaction with Respondent's opera-was established was that the Union merely reported certain facts aboutModelski to the Employer, who thereupon exercised its own unfetteredindependent judgment in discharging him I cannot agree Unless thereis supporting documentation-a rare phenomenon-proof of an in haecverbadischarge demand by a union on an employer concerning anoffending employee, is in the, nature of things unavailable withoutconfession or evidence from a participant or eavesdropper Fair inferenc-es may nonetheless be drawn from a congeries of circumstances, particu-larly when consistent with probabilities, not otherwise credibly explained,in the light of the Board's accumulated industrial relations experienceand expertiseFurthermore, proof at least sufficient to support theinference here is supplied by the postdischarge admissions of' bothUnion Steward Clover and Union Committeeman Zidzik to the effectthat it was at the Union's hands that Modelski had lost his job becauseof his temerity in questioning the checkoff system and-verbally tanglingwith the union officials 188DECISIONSOF NATIONALLABOR RELATIONS BOARDtions in connection with the "check-off" system forpayment of union fees, Respondent has interfered with,restrained, and coerced, and is interfering with, restrain-ing, and coercing, employees in the exercise of rightsguaranteed by Section 7 of the Act, and has therebyengaged and is engagingin unfair labor practices withinthe meaning of Section 8(b)(1)(A) of the Act6By causing Chrysler Corporation to discriminateagainstMichael JModelski in the hire and tenure ofhis employment, or terms and conditions of his employment, through discharging Modelski from its employon June Ii, 1969, and thereafter excluding him fromits employ, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(b)(2) of the Act7The aforesaid unfair labor practices and each ofthem affect commerce within the meaning of Section2(6) and(7) of the ActREMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be requiredto cease and desist therefrom and take certain affirmativeactions designed to effectuate the policies of the ActI shall recommend that Respondent be required to notifyModelski and Chrysler Corporation, in writing, thatRespondent has no objection to Modelski's employmentby Chrysler Corporation, and that Respondent requestsChrysler Corporation to expunge from its records anyreference to Modelski's discharge on June 11, 1969,as a "not suitable" or otherwise undesirable employeeI shall further recommend that Respondent be requiredtomake Modelski whole for any loss of pay he mayhave suffered by reason of Respondent's unlawful con-duct, by payment to him of a sum of money equalto that which he would normally have earned as wagesfrom Chrysler Corporation but for his discharge atRespondent's hands, less his net earnings and less anyoffsets (including union dues and fees) which may bedue to the Union during or in relation to said period,with interest on all of the foregoing, computed inaccordance with FW Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co138 NLRB 716Respondent should also be required to make Modelskiwhole fpr any loss of rights and incidents of his employment relationship with Chrysler Corporation which hemay have suffered by reason of Respondent's unlawfulconductPen and Pencil Workers Union, Local 19593,AFL (Parker Pen Company),91NLRB 883 Respondentshould further be required to make available such recordsfor the computation of the foregoing amounts as maybe in its possession or controlI shall also recommend that Respondent be requiredto post an appropriate notice which may also be postedby Chrysler Corporation if desiredUpon the foregoing findings and conclusions and uponthe entire record, and pursuant to Section 10(c) ofthe Act, I make the followingRECOMMENDED ORDERRespondent, Local 227, International Union, UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America (UAW) and its officers agents,and representatives shallICease and desist from(a)Causing or attempting to cause Chrysler Corpora-tion to discriminate against any employee within themeaning of Section 8(b)(1)(A) of the Act(b)Causing or attempting to cause Chrysler Corporation to discriminate against employees by dischargingan employee or, in any other manner, to discriminateagainst employees, to encourage membership in, or activ-ityon behalf of, the Union, in violation of Section8(a)(3) of the Act(c)Threatening any employee with discharge forexpressing his views or opinions concerning the "check-off" system for payment of union fees or dues in theEmployer's plant, or concerning the conduct of Unionaffairs(d)Stating to any employee or prospective employeeofChryslerCorporation that an employee of saidEmployer was discharged from his employment becausehe complained about or expressed dissatisfaction overthemethod of operation of the "check-off" systemfor payment of union fees or dues in the Employer'splant(e) In any like or related manner interfering with,restraining, or coercing any employee of Chrysler Corpo-ration in the exercise of any right guaranteed in Section7 of the Act, except to the extent that any such rightmay be affected by any lawful provision or agreementrequiring membership in a labor organization as a condi-tion of employment in accordance with Section 8(a)(3)of the Act2Take the following affirmative actions which arenecessary to effectuate the policies of the Act(a)Forthwith notify Michael J Modelski and ChryslerCorporation, in writing, that Respondent has no objectionto the employment of Modelski by Chrysler Corporation,and does not oppose his reinstatement, reemployment,or the restoration of his seniority, if any, and all otheri fights and privileges, if any, to the extent they mayhave existed on June 11, 1969 (the date of his discharge)(b)ForthwithrequestChryslerCorporationtoexpunge from its records any and all references toits discharge of Michael JModelski on June 11, 1969,as a "not suitable" or otherwise undesirable employee(c)Make whole Michael J Modelski for any lossSuffered as a result of the discrimination against him,inaccordance with and in the manner set forth inthe section of this Decision entitled "The Remedy"of which this Recommended Order or Order forms apart(d)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allsuch records, reports, and documents as may bein its possession, custody, or control, necessary orappropriate, to analyze the amount of backpay and LOCAL 227,AUTOMOBILE WORKERSother sums or accruals due or which may otherwisebe involved under the terms of this Decision(e)Post at Respondent's business offices and meetingplaces, copies of the attached notice marked "Appen-dix "26 Copies of said notice, on forms provided bythe Regional Director for Region 7, shall be duly signedand posted immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter in conspic-uous places, including all places where notices to mem-bers are customarily posted Reasonable steps shall betaken to insure that such notices are not altered, defaced,or covered by any other material(f)Return to the Regional Director for Region 7,for posting by Chrysler Corporation, if willing, copiesof the notice signed as aforesaid(g)Notify the Regional Director for Region 7, inwriting,within 20 days from receipt of this Decision,what steps have been taken to comply therewith 2726 In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard" In the event that this Recommended Order be adopted by theBoard this provision shall be modified to readNotify said RegionalDirector in writing within 10 days from the date of this Order whatsteps Respondent has taken to comply herewithAPPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial in which all sides had the opportunityto present evidence and arguments, the National LaborRelations Board has decided that this Union has violatedthe National Labor Relations Act by causing MichaelJModelski to be discharged by Chrysler Corporationfrom his job at the Chrysler Burt Road Plant in Detroit,on June 11, 1969, because he complained about theoperation of the union-fees check off systemWe havebeen ordered to post this noticeWE WILL NOT cause or attempt to cause ChryslerCorporation to discharge or otherwise discriminateagainst any employee or prospective employee189,because he complains or expresses dissatisfactionabout the union-fees check off systemWE WILL NOT threaten any employee with dis-charge for expressing his views or opinions aboutthe check off system or the conduct of union affairsWE WILL NOT state to any employee or prospec-tive employee that a Chrysler employee was firedbecause he complained or expressed dissatisfactionabout the union fees check-off systemWE WILL NOT, in any like or related manner,interferewith, restrain, or coerce any employeeof Chrysler Corporation in the exercise of anyright guaranteed in Section 7 of the National LaborRelations Act as amended This leaves unaffectedthe obligations of any employee or prospectiveemployee under any lawful union shop provisionof any collective agreement between this Unionand Chrysler CorporationWE WILL notify Michael J Modelski and ChryslerCorporation that this Union has no objection tothe employment, reinstatement, or reemploymentof Modelski by Chrysler Corporation, and WE WILLrequest Chrysler Corporation to remove from itsrecords all references to Modelski as having beendischarged on June 11, 1969, as a "not suitable"or otherwise undesirable employeeWE WILL make Michael J Modelski whole forany loss of earnings and other employment accrualsifany (minus union dues and fees) suffered byreason of the discrimination against him when andsince he was discharged by Chrysler Corporationon June 11, 1969DatedByLOCAL 227,INTERNATIONAL UNION,UNITED AUTOMOBILE,AEROSPACE ANDAGRICULTURALIMPLEMENT WORKERS OFAMERICA (UAW)(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boulevard,Detroit, Michigan 48226, Telephone 313-226-3200